                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          STATESVILLE DIVISION
                     CIVIL CASE NO. 5:20-cv-00202-MR


TREVIS J. BUTTON,               )
                                )
               Plaintiff,       )
                                )
vs.                             )
                                )
FNU GOINS, et al.,              )                             ORDER
                                )
               Defendants.      )
_______________________________ )

         THIS MATTER is before the Court sua sponte.

         The pro se Plaintiff filed this civil rights action pursuant to 42 U.S.C. §

1983 complaining about incidents that allegedly occurred at the Alexander

Correctional Institution.1       The Complaint passed initial review on claims

against Defendants Goins, Robbins, and Carroll, and the remaining claims

were dismissed. [Doc. 13]. The Plaintiff was granted 30 days to amend the

Complaint. He was informed that, if he failed to do so, the matter would

proceed solely against Defendants Goins, Robbins, and Carroll. [Id.].

         The time to amend has expired, and no Amended Complaint has been

filed. Therefore, the matter will proceed solely against Defendants Goins,



1   The Plaintiff was released on August 12, 2021. [See Doc. 12].


           Case 5:20-cv-00202-MR Document 15 Filed 09/07/21 Page 1 of 2
Robbins, and Carroll. The Court’s Local Rule 4.3 sets forth the procedure to

waive service of process for current or former employees of NCDPS in

actions filed by North Carolina State prisoners.       In light of the Court’s

determination that this case passes initial review, the Court will order the

Clerk of Court to commence the procedure for waiver of service as set forth

in Local Civil Rule 4.3 for Defendants Goins, Robbins, and Carroll, who are

alleged to be current or former employees of NCDPS.

     IT IS, THEREFORE, ORDERED that the Clerk shall commence the

procedure for waiver of service as set forth in Local Civil Rule 4.3 for

Defendants Goins, Robbins, and Carroll, who are alleged to be current or

former employees of NCDPS.

     IT IS SO ORDERED.
                           Signed: September 6, 2021




                                         2

        Case 5:20-cv-00202-MR Document 15 Filed 09/07/21 Page 2 of 2
